UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

YAYA BAMBA, a/k/a Bamba Yaya,
Petitioner,

v.
                                                                     No. 96-1319
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-723-476)

Submitted: November 7, 1996

Decided: November 21, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ronald D. Richey, L. JOHNSON & ASSOCIATES, P.C., Wheaton,
Maryland, for Petitioner. Frank W. Hunger, Assistant Attorney Gen-
eral, David M. McConnell, Assistant Director, Michele Y.F. Sarko,
Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

YaYa Bamba petitions for review of a final order of the Board of
Immigration Appeals (Board) denying his application for asylum and
withholding of deportation. Because substantial evidence supports the
Board's decision, we affirm.

Bamba, a native and citizen of the Ivory Coast, entered the United
States as a non-immigrant student on an "F1" visa to attend school,
later dropped out of school, and remained in the United States. The
United States Immigration and Naturalization Service issued an Order
to Show Cause charging Bamba with deportability based on his fail-
ure to maintain student status. Bamba filed an application for asylum
and withholding of deportation. Following a hearing, the Immigration
Judge (IJ) issued a decision denying the request for asylum and with-
holding of deportation, but granting voluntary departure. The Board
dismissed Bamba's timely appeal, finding that Bamba had not met the
evidentiary burden necessary to establish entitlement to asylum and
withholding of deportation. Bamba timely petitioned this court for
review of the Board's order.

Factual determinations regarding an alien's statutory eligibility for
asylum are reviewed for substantial evidence. INS v. Elias-Zacarias,
502 U.S. 478, 481 (1992). The standard is extremely deferential,
requiring a reviewing court to uphold the Board's denial unless an
alien demonstrates that the evidence presented "was so compelling
that no reasonable factfinder could fail to find the requisite fear of
persecution." Id. at 483-84.

To be eligible for a discretionary grant of asylum, an alien must
demonstrate that he has been persecuted, or has a well-founded fear
of persecution, in his native country on account of race, religion,
nationality, membership in a particular social group, or political opin-

                    2
ion. 8 U.S.C.A. §§ 1101(a)(42)(A), 1158 (West Supp. 1996);
Huaman-Cornelio v. BIA, 979 F.2d 995, 999 (4th Cir. 1992). The
well-founded fear standard contains both a subjective and objective
component. INS v. Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987).
The subjective element requires that the alien's fear be genuine.
Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective com-
ponent requires credible, direct, and specific evidence supporting a
reasonable fear that the petitioner faces persecution. Id.; Huaman-
Cornelio, 979 F.2d at 999. Mere assertions of possible fear are insuf-
ficient. Rodriguez-Rivera v. United States Dep't of Immigration and
Naturalization, 848 F.2d 998, 1002 (9th Cir. 1988).

Bamba asserts that based on the evidence of record, a reasonable
factfinder would have to conclude that he has a well-founded fear of
persecution in the Ivory Coast, and that the Board abused its discre-
tion in requiring corroboration. We find, however, that substantial
evidence supports the Board's affirmance of the IJ's finding that
Bamba failed to meet his statutory burden. Bamba failed to demon-
strate a reasonable possibility of persecution arising from his student
demonstrations, at which he and some 900 others were hit with clubs
by military police, and the single and limited police detention and
subsequent release to which he testified at the hearing. See M.A. v.
INS, 899 F.2d 304, 311 (4th Cir. 1990) (en banc) (quoting INS v.
Stevic, 467 U.S. 407, 424-25 (1984)). Nor are his assertions of fear
of persecution arising from his involvement in a political party
opposed to the present regime, without more, sufficient to sustain his
burden. Rodriguez-Rivera, 848 F.2d at 1002.

Moreover, given the inconsistencies between Bamba's application
for asylum and withholding of deportation and his hearing testimony,
as well as the internal inconsistencies and vagueness in his testimony,
we find that the Board properly denied asylum absent corroboration
of Bamba's assertions of past persecution and involvement in a politi-
cal party opposed to the present regime. See Tarvand v. INS, 937 F.2d
973, 975 (4th Cir. 1991); Hamzehi v. INS, 64 F.3d 1240, 1244 (8th
Cir. 1995).

Because Bamba failed to meet the less stringent burden of proof
required for asylum, this court need not decide whether he is eligible

                    3
for withholding of deportation under 8 U.S.C.A.§ 1253(h) (West
Supp. 1996). Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991).

We therefore affirm the decision of the Board of Immigration
Appeals and deny the petition for review. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the Court and argument would not aid the deci-
sional process.

AFFIRMED

                    4